Filed 11/10/16




      IN THE SUPREME COURT OF CALIFORNIA


MORRIS GLEN HARRIS, JR.,            )
                                    )                             S231489
           Petitioner,              )
                                    )                      Ct.App. 2/5 B264839
           v.                       )
                                    )
THE SUPERIOR COURT OF LOS           )
ANGELES COUNTY,                     )                      (Los Angeles County
                                    )                    Super. Ct. No. BA408368)
           Respondent;              )
                                    )
THE PEOPLE,                         )
                                    )
           Real Party in Interest.  )
____________________________________)


        Charged with robbery, petitioner Morris Glen Harris, Jr. (hereafter
defendant), pleaded guilty pursuant to a plea agreement to grand theft from the
person, a felony, and admitted a prior robbery conviction, on condition that he
receive a six-year prison sentence. In return, the People dismissed the robbery
charge and allegations of other felony convictions. The court imposed the six-year
sentence. Later, the electorate enacted Proposition 47, which reduced the grand
theft offense to a misdemeanor. Under Proposition 47‟s provisions, defendant
petitioned the court to have his sentence recalled and to be resentenced as a
misdemeanant. In response, the People argued that reducing the sentence would
deprive them of the benefit of their plea bargain, and thus they should be permitted




                                          1
to rescind the plea and reinstate the original robbery charge. The trial court agreed
with the People, as did a divided Court of Appeal.
       We must decide whether the People are entitled to have the plea agreement
set aside if defendant seeks to have his sentence recalled under Proposition 47.
We conclude that they are not entitled to have the plea agreement set aside.
Accordingly, we reverse the judgment of the Court of Appeal.
                      I. FACTS AND PROCEDURAL HISTORY
       The Court of Appeal opinion summarized the evidence presented at the
preliminary hearing: “On February 11, 2013, Francisco Pascual Diego was
walking down the street when a person he later identified as defendant approached
him from behind, hit him on the face, and took his cell phone. Diego chased
defendant and flagged down two police officers. Diego pointed out defendant,
who was running down the street, and told the officers that defendant had stolen
his cell phone. There was no one else running down the street. The officers
chased defendant and detained him. Diego‟s cell phone was found on the ground
about one foot away from defendant‟s left foot.”
       The prosecution charged defendant with one count of robbery. The
information also alleged that defendant had six prior felony convictions, one of
them for robbery. On April 17, 2013, the parties reached a plea agreement.
Defendant agreed to plead guilty to grand theft from the person under Penal Code
section 487, subdivision (c), to admit the prior robbery conviction, and to be
sentenced to prison for six years. As part of the plea agreement, the People
dismissed the robbery charge and the other allegations. The court sentenced
defendant to state prison for six years pursuant to the agreement.
       In November 2014, the electorate enacted Proposition 47. Except for
specified ineligible persons, Proposition 47 reduced certain nonviolent crimes,
including the grand theft from the person conviction in this case, from felonies to

                                          2
misdemeanors. (See People v. Morales (2016) 63 Cal.4th 399, 404.) Defendant
filed a petition in the trial court for a recall of sentence, asking the court to
reclassify the grand theft conviction as a misdemeanor and resentence him as a
misdemeanant. The People moved to withdraw from the plea agreement and to
reinstate the dismissed robbery charge and allegations of prior felony convictions
on the basis that the resentencing would deprive them of the benefit of their
bargain. After a hearing, the court issued an order granting both defendant‟s
petition for recall of sentence and the People‟s motion to withdraw from the plea
agreement and reinstate the dismissed charges.
       Defendant filed a petition for writ of mandate challenging the order
granting the People‟s motion to withdraw the plea agreement. After the Court of
Appeal summarily denied the petition, this court granted review and transferred
the matter to the Court of Appeal with directions to issue an order to show cause.
That court did so and ultimately issued an opinion denying the petition.
       Relying on People v. Collins (1978) 21 Cal.3d 208 (Collins), the majority
concluded that, because a six-year prison sentence was a material part of the plea
agreement, permitting defendant to seek recall of sentence under Proposition 47 as
well as receive the benefit of the plea agreement would result in “a windfall to
defendant that neither party contemplated at the time they entered their plea
agreement.” It held that, at his option, defendant could either choose to abide by
the plea agreement by not petitioning for resentencing under Proposition 47, or
“effectively repudiate[] the plea agreement” by petitioning for resentencing. If
defendant chooses the latter, “the plea agreement is deemed to be rescinded, and
the parties are returned to the status quo ante.”
       Justice Mosk dissented. He agreed with defendant that “when a defendant
pleads guilty to a lesser felony charge pursuant to a plea bargain, and that charge is
later reduced to a misdemeanor pursuant to Proposition 47, the trial court cannot

                                            3
rescind the plea, recall the sentence, and reinstate the original charge or charges.”
Citing Doe v. Harris (2013) 57 Cal.4th 64, he argued that the parties to a plea
agreement are generally deemed to know and understand that later changes in the
law may affect the consequences of the original plea agreement. “Thus, a plea
agreement is not breached or revocable just because a change in the law
disadvantages one party or the other.”
       We granted defendant‟s petition for review.
                                    II. DISCUSSION
       In addition to reducing certain felonies to misdemeanors, including the
grand theft conviction of this case, Proposition 47 added section 1170.18 to the
Penal Code (section 1170.18). That section permits a “person currently serving a
sentence for a conviction, whether by trial or plea, of a felony or felonies who
would have been guilty of a misdemeanor under the act that added this section
(„this act‟) had this act been in effect at the time of the offense” to petition the trial
court that entered the earlier judgment of conviction for a recall of the sentence
and to be resentenced as a misdemeanant. (§ 1170.18, subd. (a).)
       The parties agree that section 1170.18 applies to defendant, and that he may
petition to have the conviction reduced to a misdemeanor and to be resentenced as
a misdemeanant under Proposition 47. The question before us is whether, if that
occurs, the People should be permitted to withdraw from the plea agreement. The
majority below cited Collins, supra, 21 Cal.3d 208, in concluding the People may
withdraw from the plea agreement. In arguing to the contrary, Justice Mosk cited
Doe v. Harris, supra, 57 Cal.4th 64.
       In Collins, supra, 21 Cal.3d 208, the defendant was charged with 15
felonies, including burglary, attempted burglary, forcible rape, assault with intent
to commit rape, and forcible oral copulation. “Pursuant to a plea bargain,
defendant entered a plea of guilty to one count of oral copulation; in return, the

                                            4
allegations of commission of that crime by means of force and of a prior felony
conviction were stricken, and the other 14 counts were dismissed.” (Id. at p. 211.)
After the plea, the Legislature decriminalized nonforcible oral copulation, the
crime to which the defendant had pleaded guilty. Nevertheless, the trial court
sentenced him to state prison. On appeal, because the conduct to which the
defendant pleaded guilty was no longer criminal, this court reversed the
conviction. (Id. at pp. 212-214.) As we summarized, “A conviction cannot stand
on appeal when it rests upon conduct that is no longer sanctioned.” (Id. at p. 214.)
       We then considered the effect of the reversal on the dismissed counts. We
stated the issue as being “whether the prosecution has been deprived of the benefit
of its bargain by the relief granted herein. We conclude that it has and hence the
dismissed counts may be restored. [¶] The state, in entering a plea bargain,
generally contemplates a certain ultimate result; integral to its bargain is the
defendant‟s vulnerability to a term of punishment . . . . When a defendant gains
total relief from his vulnerability to sentence, the state is substantially deprived of
the benefits for which it agreed to enter the bargain. Whether the defendant
formally seeks to withdraw his guilty plea or not is immaterial; it is his escape
from vulnerability to sentence that fundamentally alters the character of the
bargain.
       “Defendant seeks to gain relief from the sentence imposed but otherwise
leave the plea bargain intact. This is bounty in excess of that to which he is
entitled. The intervening act of the Legislature in decriminalizing the conduct for
which he was convicted justifies a reversal of defendant‟s conviction and a
direction that his conduct may not support further criminal proceedings on that
subject; but it also destroys a fundamental assumption underlying the plea
bargain — that defendant would be vulnerable to a term of imprisonment. The



                                           5
state may therefore seek to reestablish defendant‟s vulnerability by reviving the
counts dismissed.” (Collins, supra, 21 Cal.3d at p. 215.)
       Regarding remedy, we concluded that the state could revive one or more of
the dismissed counts, but the defendant could not receive a more severe
punishment than that to which the plea agreement had subjected him. (Collins,
supra, 21 Cal.3d at pp. 216-217.)
       In Doe v. Harris, supra, 57 Cal.4th 64, the Ninth Circuit Court of Appeals
asked this court to answer a question of state law. As we rephrased it, the question
was: “ „Under California law of contract interpretation as applicable to the
interpretation of plea agreements, does the law in effect at the time of a plea
agreement bind the parties or can the terms of a plea agreement be affected by
changes in the law?‟ ” (Id. at p. 66.) We “respond[ed] that the general rule in
California is that the plea agreement will be „ “deemed to incorporate and
contemplate not only the existing law but the reserve power of the state to amend
the law or enact additional laws for the public good and in pursuance of public
policy. . . .” ‟ [Citation.] That the parties enter into a plea agreement thus does
not have the effect of insulating them from changes in the law that the Legislature
has intended to apply to them.” (Ibid.)
       We also discussed cases that “address a related but not identical question:
whether, despite the general rule, the facts and circumstances of a particular plea
agreement might give rise to an implicit promise that the defendant will be
unaffected by a change in the law. Thus, even though, as we have explained,
California law does not hold that the law in effect at the time of a plea agreement
binds the parties for all time, it is not impossible the parties to a particular plea
bargain might affirmatively agree or implicitly understand the consequences of a
plea will remain fixed despite amendments to the relevant law.” (Doe v. Harris,
supra, 57 Cal.4th at p. 71.) We said, “Whether such an understanding exists

                                            6
presents factual issues that generally require an analysis of the representations
made and other circumstances specific to the individual case.” (Ibid.)
       We summarized that “as a general rule, . . . requiring the parties‟
compliance with changes in the law made retroactive to them does not violate the
terms of the plea agreement, nor does the failure of a plea agreement to reference
the possibility the law might change translate into an implied promise the
defendant will be unaffected by a change in the statutory consequences attending
his or her conviction. To that extent, then, the terms of the plea agreement can be
affected by changes in the law.” (Doe v. Harris, supra, 57 Cal.4th at pp. 73-74.)
       We must decide whether the result of Collins, supra, 21 Cal.3d 208
(allowing a party to rescind a plea agreement when a subsequent change in the law
deprives it of the benefit of its bargain), or the rule of Doe v. Harris, supra, 57
Cal.4th 64 (later changes in the law can affect a plea agreement), applies here.
Critical to this question is the intent behind Proposition 47. As we explained in
Doe v. Harris, supra, 57 Cal.4th at page 66, entering into a plea agreement does
not insulate the parties “from changes in the law that the Legislature has intended
to apply to them.” (Italics added.) Here, of course, it was not the Legislature, but
the electorate, that enacted Proposition 47. So the question is whether the
electorate intended the change to apply to the parties to this plea agreement. We
conclude it did.
       Section 1170.18, subdivision (a), states that it governs someone “serving a
sentence for a conviction, whether by trial or plea,” of one of the felonies that
Proposition 47 reduced to a misdemeanor. (Italics added.) The italicized language
makes it clear that the provision applies to someone like defendant who was
convicted by plea. (T.W. v. Superior Court (2015) 236 Cal.App.4th 646, 651-
653.) Section 1170.18, subdivision (i), carves out an exception for persons who
have at least one prior conviction for specified disqualifying offenses. Otherwise,

                                           7
the section contains no exceptions and, specifically, no exception for someone
convicted by a plea that was the result of a plea agreement. By expressly
mentioning convictions by plea, Proposition 47 contemplated relief to all eligible
defendants.
       Moreover, section 1170.18, subdivision (b), provides that a person meeting
the requirements of subdivision (a) (as defendant does) “shall” be resentenced
“unless the court, in its discretion, determines that resentencing the petitioner
would pose an unreasonable risk of danger to public safety.” This discretion to
find an unreasonable risk provides the “safety valve” to protect the public; the
statute provides no other safety valve such as rescinding a plea bargain.
       The resentencing process that Proposition 47 established would often prove
meaningless if the prosecution could respond to a successful resentencing petition
by withdrawing from an underlying plea agreement and reinstating the original
charges filed against the petitioner. Many criminal cases are resolved by
negotiated plea. “Plea negotiations and agreements are an accepted and „integral
component of the criminal justice system and essential to the expeditious and fair
administration of our courts.‟ [Citations.] Plea agreements benefit that system by
promoting speed, economy, and the finality of judgments.” (People v. Segura
(2008) 44 Cal.4th 921, 929.) Nothing in Proposition 47 suggests an intent to
disrupt this process.
       One of Proposition 47‟s primary purposes is to reduce the number of
nonviolent offenders in state prisons, thereby saving money and focusing prison
on offenders considered more serious under the terms of the initiative. (See Voter
Information Guide, Gen. Elec. (Nov. 4, 2014) text of Prop. 47, § 2, p. 70; People
v. Montgomery (2016) 247 Cal.App.4th 1385, 1389-1390.) Accepting the
People‟s position would be at odds with that purpose. As Justice Mosk observed
in dissent below, “If a reduction of a sentence under Proposition 47 results in the

                                          8
reinstatement of the original charges and elimination of the plea agreement, the
financial and social benefits of Proposition 47 would not be realized, and the
voters‟ intent and expectations would be frustrated.”
       While our conclusion is based on the unambiguous language of section
1170.18 and the expressed intent of Proposition 47, Doe v. Harris, supra, 57
Cal.4th 64, provides additional support. It stands for the proposition that “the
Legislature [or here, the electorate], for the public good and in furtherance of
public policy, and subject to the limitations imposed by the federal and state
Constitutions, has the authority to modify or invalidate the terms of an
agreement.” (Id. at p. 70.) The electorate exercised that authority in enacting
Proposition 47. It adopted a public policy respecting the appropriate term of
incarceration for persons convicted of certain crimes, including grand theft from
the person. The policy applies retroactively to all persons who meet the qualifying
criteria and are serving a prison sentence for one of those convictions, whether the
conviction was by trial or plea. The electorate may bind the People to a unilateral
change in a sentence without affording them the option to rescind the plea
agreement. The electorate did so when it enacted Proposition 47.
       Collins, supra, 21 Cal.3d 208, is distinguishable both substantively and
procedurally. In that case, we allowed the People to withdraw from a plea
agreement before sentencing where a change in the law had decriminalized the
offense to which the defendant had pled. The change eviscerated the judgment
and the underlying plea bargain entirely, and it did so before the judgment. That is
not the case here. Thus, while the rule of Doe v. Harris, supra, 57 Cal.4th 64,
governs this case, we believe Doe v. Harris and Collins can be harmonized.
Contrary to defendant‟s argument, we did not impliedly overrule Collins in Doe v.
Harris.



                                          9
       For these reasons, we conclude that the People are not entitled to set aside
the plea agreement when defendant seeks to have his sentence recalled under
Proposition 47.
                                III. CONCLUSION
       We reverse the judgment of the Court of Appeal and remand the matter for
further proceedings consistent with this opinion.

                                                        CHIN, J.
WE CONCUR:

CANTIL-SAKAUYE, C. J.
WERDEGAR, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.




                                         10
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Harris v. Superior Court
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 242 Cal.App.4th 244
Rehearing Granted

__________________________________________________________________________________

Opinion No. S231489
Date Filed: November 10, 2016
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Henry J. Hall

__________________________________________________________________________________

Counsel:

Ronald L. Brown, Public Defender, Albert J. Menaster, Rourke Stacy and Mark Harvis, Deputy Public
Defenders, for Petitioner.

Linda Lye, Micaela Davis; Peter Eliasberg; and David Loy for American Civil Liberties Union Foundation
of Northern California, Inc., American Civil Liberties Union Foundation of Southern California, Inc., and
American Civil Liberties Union Foundation of San Diego & Imperial Counties, Inc., as Amici Curiae on
behalf of Petitioner.

Laura Beth Arnold and William A. Meronek for Public Defenders Association and Law Offices of the
Public Defender for the County of Riverside as Amici Curiae on behalf of Petitioner.

No Appearance for Respondent.

Jacki Lacey, District Attorney, Phyllis Asayama, Matthew Brown and John Pomeroy, Deputy District
Attorneys, for Real Party in Interest.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Mark Harvis
Deputy Public Defender
320 West Temple Street, Suite 590
Los Angeles, CA 90012
(213) 974-3066

John Pomeroy
Deputy District Attorney
320 West Temple Street, Suite 540
Los Angeles, CA 90012
(213) 974-5911